Case 4:20-mc-00035-KES Document 21 Filed 05/07/21 Page 1 of 2 PageID #: 110




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                              SOUTHERN DIVISION


JEREMY LEVIN and DR. LUCILLE                          4:20-MC-00035-KES
LEVIN,

                    Plaintiffs,
                                             ORDER GRANTING MOTION TO STAY
       vs.

ISLAMIC REPUBLIC OF IRAN; IRANIAN
MINISTRY OF INFORMATION AND
SECURITY; SEYYED ALI HOSSEINI
KHAMENEI; MOHAMMED
MOHAMMED NIK; ISLAMIC
REVOLUTIONARY GUARD CORP,

                    Defendants.

UNITED STATES OF AMERICA,

                    Intervenor.


      Plaintiffs and intervenor jointly move to stay this case, and all current

deadlines, pending final resolution of appeals taken in Levin v. Wells Fargo

Bank, N.A., Civ. A. No. 21-0420 (D.D.C.) or Levin v. Islamic Republic of Iran,

Civ. A. No. 05-2484 (D.D.C.). Docket 19. A “district court [has] the inherent

power to grant [a] stay in order to control its docket, conserve judicial

resources, and provide for a just determination of the cases pending before it.”

Contracting Northwest, Inc. v. City of Fredericksburg, Iowa, 713 F.2d 382, 387

(8th Cir. 1983). The issues pending before the D.C. Circuit overlap with the

issues this court will address. The court finds that the interest of judicial
Case 4:20-mc-00035-KES Document 21 Filed 05/07/21 Page 2 of 2 PageID #: 111




economy justifies staying this proceeding pending resolution of the pending

appeals. Thus, it is

      ORDERED that the joint motion to stay (Docket 19) is granted.

      Dated May 7, 2021.

                                    BY THE COURT:


                                    /s/ Karen E. Schreier
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE
